The relator appeals from so much of the order of the Special Term as denied his prayer that it be determined that the provisions of chapter 358 of the Laws of 1916 are retroactive, so that the compensation to which he is entitled may be calculated from the date of his arrival at the State prison in 1914. This is the only question before the court on this appeal, the defendants having in open court withdrawn their appeal from the remaining provisions of the order. Without passing upon the objection that the question raised is not properly involved in this mandamus proceeding against the individual defendants, we think the learned judge at Special Term was right in his decision [See 103 Mise. Rep. 596] that the act (Laws of 1916, chap. 358) was not retroactive, and that by its express provisions (§ 230, subd. 3)* a convict confined in the State prison under an indeterminate sentence at the *906date of the passage of the law, could earn compensation thereunder only “ from the time this section as hereby amended takes effect.” The order appealed from is, therefore, affirmed, without costs. Jenks, P. J., Putnam, Blackmar, Kelly and Jaycox, JJ., concurred.

 Prison Law (Consol. Laws, chap. 43; Laws of 1909, chap. 47), § 230, subd. 3, as amd. by Laws of 1916, chap. 358.— [Rep.